Citation Nr: 1415966	
Decision Date: 04/10/14    Archive Date: 04/24/14

DOCKET NO.  12-09 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder.  

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a gastrointestinal disorder (previously claimed as a stomach disorder).  

3.  Entitlement to an increased rating for degenerative changes of the right first carpometacarpal, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel


INTRODUCTION

The Veteran had active military service from September 1961 to September 1963.  

These matters come before the Board of Veterans' Appeals (Board) following an appeal of an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  

In March 2014, this appeal was advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

In April 2013, the Veteran testified before the undersigned Veterans Law Judge (VLJ) sitting at the RO.  A transcript of that hearing is of record.  Following the hearing, the Veteran submitted additional evidence to the Board with a waiver of initial RO review.  The Board accepts this additional evidence for inclusion into the record on appeal.  

The Board notes that the Veteran did not file a claim to receive benefits only for a particular diagnosis, but for the affliction (symptoms) he struggles with.  See Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009).  Pursuant to the holding in Clemons, the Board has combined the Veteran's two separate psychiatric claims for service connection for anxiety and for depression into a single claim, as has been characterized on the title page.  

The claims for service connection for an acquired psychiatric disorder; for a gastrointestinal disorder, on the merits; and a claim for a rating greater than 10 percent for degenerative changes of the first carpometacarpal are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  By a February 1964 rating decision, the RO denied the Veteran's claim for service connection for a stomach condition.  The Veteran was notified of the decision but did not appeal.  

2.  Evidence received since the RO's February 1964 rating decision relates to an unestablished fact necessary to substantiate the claim of service connection for a stomach disorder (since characterized as a gastrointestinal disorder), and it raises a reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  A February 1964 rating decision that denied service connection for a stomach condition is final.  38 U.S.C.A. § 7105(b), (c) (West 2002); 38 C.F.R. §§ 20.201, 20.302, 20.1103 (2013).

2.  New and material evidence has been received, and the Veteran's claim for service connection for a stomach condition (since characterized as a gastrointestinal disorder) is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2013).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

By way of history, the Veteran sought service connection for a stomach condition in October 1963.  A review of the Veteran's service treatment records (STR) documents a report of epigastric pain at the time of service entrance but otherwise negative clinical findings of a stomach condition or gastrointestinal disorder on examination at that time.  In a February 1964 rating decision, the RO denied the Veteran's claim for service connection for a stomach condition.  It noted in particular that there had not been evidence of any increase in symptomatology over and above the pre-service level.  

The Veteran was notified of the February 1964 rating decision and the denial of his claim in March 1964.  He did not appeal that decision; thus, the February 1964 rating decision became final.  38 U.S.C.A. § 7105.  In October 2009, the Veteran sought to reopen his claim.  Under pertinent legal authority, VA may reopen and review a claim which has been previously denied if new and material evidence is submitted by or on behalf of the Veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) has held that when determining whether submitted evidence meets the definition of new and material evidence, VA must consider whether the evidence received could, if the claim were reopened, reasonably result in substantiation of the claim.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  Thus, pursuant to the Court's holding in Shade, evidence is new if it has not been previously submitted to agency decision makers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist to provide a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.  The Court also has held that 38 C.F.R. § 3.156(a) "must be read as creating a low threshold," and "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim."  Shade at 117.  

Generally, veterans are presumed to have entered service in sound condition as to their health.  Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 C.F.R. § 3.304(b).  The regulation provides expressly that the term "noted" denotes only such conditions as are recorded in examination reports.  Id.  Furthermore, that history of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions.  38 C.F.R. § 3.304(b)(1).  

Since the February 1964 rating decision, evidence has been received linking the Veteran's current gastrointestinal complaints and diagnoses to his period of service.  In this regard, a statement from Nanette A. Ortiz (Valentin), M.D, dated in May 2010, identified the Veteran as having suffered from gastrointestinal problems during service and that they intensified following service.  She commented that it was more probable than not that the Veteran's stomach problem was service connected.  

Thus, the evidence received subsequent to the final February 1964 rating decision includes a favorable medical opinion with respect to the Veteran's claim.  The Board finds that the above May 2010 statement from Dr. Ortiz (Valentin) to be new and also finds this evidence to be material-the evidence relates to an unestablished fact necessary to substantiate the Veteran's claim for service connection for a gastrointestinal disorder.  In other words, the evidence provides support for the theory that the Veteran's gastrointestinal disorder is directly related to his period of active service.  As the connection between service and the gastrointestinal disorder was an element not present in the prior final denial, and taking into consideration the low threshold required for reopening, the Board finds that the evidence is sufficiently material to reopen the Veteran's claim.  Shade, 24 Vet. App. at 117.

Accordingly, the Board finds that evidence received subsequent to the February 1964 rating decision is new and material and serves to reopen the claim for service connection for a gastrointestinal disorder (claimed previously as a stomach condition).  With that said, the Board cannot, at this point, adjudicate the reopened claim of service connection for a gastrointestinal disorder as further development of the claim is necessary prior to a final adjudication.  The specific evidentiary development needed is discussed in detail in the remand below.  


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a gastrointestinal disorder is reopened; to that limited extent, the appeal of this issue is granted.  


REMAND

Acquired Psychiatric Disorder and Gastrointestinal Disorder

The Veteran is competent to report symptoms of anxiety and depression during service, as well as gastrointestinal symptoms.  A review of the Veteran's STRs does not reflect complaints of anxiety, depression, or other psychiatric disorder.  Also, as noted above, the Veteran's STRs do reflect a report of epigastric pain at service entrance in September 1961.  However, his physical examination at that time was negative for any stomach or gastrointestinal disorder.  In a July 1963 report of medical history, associated with the Veteran's release from active duty, it was noted that the Veteran had suffered from intermittent epigastric distress.  Furthermore, that gastrointestinal testing (GI series) conducted in September 1962 had been negative.  

A review of the Veteran's claims folder documents favorable opinions from medical doctors relating a current psychiatric disorder (reported as anxiety, depression, and posttraumatic stress disorder (PTSD)) and current gastrointestinal disorder (reported as gastritis, ulcers, and small hiatal hernia) to the Veteran's period of service.  Also, during his hearing before the undersigned VLJ, the Veteran raised an additional theory of entitlement for his claimed gastrointestinal disorder.  The Veteran alleged that his gastrointestinal disorder was caused or aggravated by his claimed acquired psychiatric disorder.  

Additionally, the above reference to PTSD is based on an undated psychiatric report from Raul Benitez (Perez), M.D.  The report was submitted following the Veteran's Board hearing.  In the report, Dr. Benitez (Perez) identified the Veteran as having PTSD and related the disability to both civilian and military traumatic experiences.  The Veteran's service-related traumas were identified as a jeep accident and also an uncontrolled 20-foot fall/slide down a communications pole.  The non-service related traumas were identified as the death of the Veteran's best friend and co-worker in an accident in New York in 1988, and the loss of the Veteran's brother to a heart attack.  The Board considers PTSD to be associated with the Veteran's claim for service connection for an acquired psychiatric disorder.  Clemons, supra.  

VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McClendon v. Nicholson, 20 Vet. App. 79, 81 (2006); 38 U.S.C. § 5103A(d)(2).  The Court further characterized the third requirement of "an indication" that a disability "may be" associated with service as a "low threshold."  McClendon, 20 Vet. App. at 83.  

Following consideration of McClendon, the Board finds that VA's duty to assist includes providing the Veteran with VA examinations for his claims of entitlement to service connection for an acquired psychiatric disorder and for a gastrointestinal disorder.  

Right Thumb Disability

By way of history, in October 2009, the Veteran sought an increased, compensable rating for his service-connected degenerative changes of the right first carpometacarpal.  

In a report of December 2009 VA examination, the Veteran was noted to report a history of flare-ups of right thumb joint symptoms, especially with repetitious activities that involved the right hand and thumb.  The severity of flare-ups was reported by the Veteran as moderate, and resulted in decreased range of motion of the right thumb and decreased strength of the right hand.  Clinical examination of the right thumb demonstrated a less than one inch gap (also reported as less than 2.5 centimeters) between the right thumb pad and fingers with objective evidence of pain.  On repetitive motion testing there continued to be objective evidence of pain without additional limitation of motion.  Otherwise, ankylosis of the right thumb was not identified but there was noted a finding of decreased strength for pushing, pulling and twisting.  A radiographic study revealed degenerative changes at the first carpometacarpal joint.  

In a January 2010 rating decision, the RO increased the Veteran's disability rating for his right thumb to 10 percent effective October 13, 2009.  The RO rated the Veteran's disability under 38 C.F.R. § 4.71a, Diagnostic Codes 5010 (for traumatic arthritis) and 5224 (for ankylosis of the thumb).  

Diagnostic Code 5010 is rated for degenerative arthritis.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.  Pursuant to Diagnostic Code 5003, arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint or joints involved.  Under Diagnostic Code 5224, a 10 percent rating is warranted for favorable ankylosis of the thumb.  A 20 percent rating (the highest available) is warranted for unfavorable ankylosis of the thumb.  

The Veteran's disability can also be evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5228.  Under this diagnostic code, for limitation of motion of the thumb, a 10 percent rating is warranted for a gap of one to 2 inches (2.5 to 5.1 cm) between the thumb pad and the fingers with the thumb attempting to oppose the fingers.  A 20 percent rating is assigned when there is a gap of more than 2 inches (5.1 cm) between the thumb pad and the fingers with the thumb attempting to oppose the fingers. 

The Board notes that a functional loss of a joint results when ability to perform the normal working movements of the body with normal excursion, strength, speed, coordination or endurance is inhibited.  38 C.F.R. § 4.40 (2013).  When assessing a veteran's level of disability, the examiner must "express an opinion on whether pain could significantly limit functional ability during flare-ups."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  If feasible, limitations of functional ability should be expressed in terms of additional limitation of motion.  Id. 

In Mitchell v. Shinseki, the United States Court of Appeals for Veterans Claims reinforced the principle that:

[when an] examiner failed to address any range-of-motion loss specifically due to pain and any functional loss during flare-ups, the examination lacks sufficient detail necessary for a disability rating, and it should have been returned for the required detail to be provided, or the Board should have explained why such action was not necessary.

25 Vet. App. 32, 44 (2011).  

In this case, the examiner in December 2009 found a lack of functional impairment apparently based on the lack of change in range of motion of the right thumb on repetitive use (three repetitions).  He did not otherwise specifically address DeLuca or explain the Veteran's likely limitations caused by pain during flare-ups.  As a result, the December 2009 VA examination lacks sufficient detail necessary for purposes of properly adjudicating the Veteran's claim.  Mitchell, supra.  In this regard, pain during flare-ups could produce a functional loss that entitles the Veteran to additional compensation.  As noted above, the Veteran's contentions have consistently described flare-ups of pain with activity resulting in functional loss.  Therefore, the Board is of the opinion that another examination is warranted to evaluate the Veteran's right thumb in order to comply with the Court's holding in Deluca and Mitchell.  38 U.S.C.A. § 5103A(d)(1) (West 2002).  

Additional Considerations

VA's duty to assist also includes a duty to make reasonable efforts to assist a claimant to obtain evidence necessary to substantiate his or her claim.  This duty includes obtaining "relevant records" in the custody of a Federal department or agency, such as the Social Security Administration (SSA).  In his testimony before the undersigned VLJ, the Veteran reported that he had received SSA disability benefits.  These benefits were apparently related to a diagnosed psychiatric disability.  Therefore, the RO should take the necessary steps to obtain any available SSA records in accordance with 38 C.F.R. § 3.159(c)(2) (2013).  These records may contain additional evidence that could have a bearing on the Veteran's current appeal.  

Also at his hearing the Veteran reported that he was only receiving private medical treatment for his disabilities.  In light of this remand for the development above, the Veteran should again be invited to submit or identify any medical evidence pertinent to his claims on appeal.  

Finally, a review of the claims folder reflects medical documents in Spanish pertinent to the Veteran's appeal.  Those documents should be translated into English and the translations associated with the claims folder.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)


1.  Send the Veteran correspondence specifically addressing the VCAA notice and duty-to-assist provisions as they pertain to a claim for service connection for PTSD.  Any required development associated with such claim should be undertaken.  

[An undated psychiatric report from Dr. Raul Benitez (Perez) identifies the Veteran as having PTSD.  The disability has been related to both civilian and military traumatic experiences.  The Veteran's service-related traumas were identified as a jeep accident and also an uncontrolled 20-foot fall/slide down a communications pole.  The Board considers PTSD to be associated with the Veteran's claim for service connection for an acquired psychiatric disorder.  Clemons, supra.  

2.  Ask the Veteran to identify all VA and private health care providers who have treated him for a psychiatric disorder, for a gastrointestinal disorder, and for degenerative changes of the right thumb.  The Veteran should specifically be asked to complete and provide medical releases (VA Form 21-4142) for any treatment he may have received for these disabilities.  

The Board is particularly interested in treatment records from Dr. Juan Guillen, a psychiatrist, identified as 

treating the Veteran after the Veteran witnessed the death of his best friend and co-worker in an accident in New York in 1988, and lost his brother to a heart attack.  Also records from Dr. Aracelis Ortiz (1995) and Dr. Manuel Martinez (1997).  (See reference to these doctors in undated psychiatric medical report from Dr. Raul Benitez (Perez).)  

After securing any necessary releases, the RO should attempt to obtain these records.  Notice to the Veteran of an inability to obtain any identified private records should be in accordance with 38 C.F.R. § 3.159(e).  

3.  The SSA should be contacted and requested to provide copies of all pertinent information associated with any awarding of SSA disability benefits to the Veteran.  If the records cannot be obtained after reasonable efforts have been made, notify the Veteran of the attempts made and why further attempts would be futile, and allow him the opportunity to provide such records, as provided in 38 C.F.R. § 3.159(e).  

4.  After completion of the above (and allowing a reasonable amount of time to obtain any identified records) schedule the Veteran for VA examinations to evaluate his psychiatric and gastrointestinal disorders, as well as his service-connected right thumb disability.  The entire claims folder, to include a complete copy of this remand, should be made available to, and reviewed by, the designated examiners.  (Advise the Veteran that failure to appear for an examination as requested, and without good cause, could adversely affect his appeal.  See 38 C.F.R. § 3.655 (2013).) 
      Psychiatric Examination 

It is important that the examiner review the undated psychiatric medical report of Dr. Raul Benitez (Perez); as well as a May 2010 statement from Dr. Nanette A. Ortiz (Valentin).  Both physicians have related the Veteran's current psychiatric symptoms/disorders to his period of service.  

In particular, in the report of Dr. Benitez (Perez), it was noted that the Veteran had been treated by a number of mental health professionals after the death of his best friend and co-worker in an accident in New York in 1988, and the death of his brother to a heart attack.  Dr. Benitez (Perez) related the Veteran's current symptoms, diagnosed as PTSD, to the Veteran having been in a jeep accident during military service as well as an uncontrolled 20-foot fall/slide down a communications pole, also during military service.  Likewise, Dr. Ortiz (Valentin) related the Veteran's psychiatric symptoms to his fall/slide down the communications pole.  

The examiner should also review the Veteran's hearing transcript which notes his reported psychiatric issues following military service while working for the New York City transit system.  Any available SSA disability records associated with the claims folder should also be reviewed.  

The examiner is directed to administer all necessary psychological testing of the Veteran, and to prepare a report which fully discusses his symptomatology and test findings as related to the diagnostic criteria for PTSD and other pertinent psychiatric disorders.  After reviewing all pertinent records associated with the claims folder and conducting an evaluation of the Veteran, the examiner is requested to provide opinions on the following:

a.  Whether the Veteran has PTSD, and if so, what stressors are linked to his PTSD.  

b.  If the examiner determines that the Veteran does not have PTSD, the examiner should, to the extent possible, reconcile such finding with the psychiatric medical report of Dr. Benitez (Perez) who diagnosed the Veteran with PTSD.  An explanation for the difference should be set forth.

c.  If the examiner determines that the Veteran does not have PTSD, but has another psychiatric disorder(s), the examiner is requested to provide an opinion as to whether it is at least as likely as not that any other diagnosed psychiatric disorder, to include phobias (see the May 2010 statement from Dr. Ortiz (Valentin)), is related to or had its onset during military service.  

In determining whether the Veteran has PTSD or any other psychiatric disorder related to service, the examiner is asked to review and discuss the Veteran's lay statements in which he describes being anxious and depressed during his active duty period (see hearing transcript), as well as any other medical evidence having a bearing on the examiner's ultimate opinion in this case.  

The examiner must provide the complete rationale for all conclusions reached, and specifically set forth the medical reasons for accepting or rejecting any statements by the Veteran regarding the continuity of his psychiatric symptoms since military service or regarding the occurrence of in-service stressors.  

If the examiner determines that he or she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion and identify precisely what facts could not be determined.  

Gastrointestinal disorder

It is important that the examiner review the May 2010 statement from Dr. Nanette A. Ortiz (Valentin), who has related the Veteran's gastrointestinal problems to his period of service.  (Notwithstanding the Veteran's complaints of epigastric pain prior to service, a medical examination at the time of entrance onto active duty was negative for a stomach or gastrointestinal disorder.  As such, the Veteran is accepted as having entered active service in sound condition as to his health.)  

After reviewing all pertinent records associated with the claims folder and conducting an evaluation of the Veteran, the examiner is requested to provide an opinion as to whether it is at least as likely as not that any diagnosed gastrointestinal disorder (e.g., gastritis, ulcers, hiatal hernia, etc.) is related to or had its onset during military service.  

The examiner must provide the complete rationale for all conclusions reached, and specifically set forth the medical reasons for accepting or rejecting any statements by the Veteran regarding the continuity of his symptoms since military service.  

If the examiner determines that he or she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion and identify precisely what facts could not be determined.  

[The Veteran has also raised a theory of entitlement that his gastrointestinal disorder is related to his psychiatric disorder.  If, and only if, the Veteran is not found to have a gastrointestinal disorder related to service, but is found on examination to have a service-related psychiatric disorder, the RO should seek an additional medical opinion to determine whether the service-connected psychiatric disorder caused or aggravated (permanently worsened beyond its normal progression) any nonservice-connected gastrointestinal disorder.  Also, if the nonservice-connected gastrointestinal disorder is found to be aggravated by the service-connected psychiatric disorder, the examiner should quantify the approximate degree of aggravation.]  

Right Thumb (Carpometacarpal)

All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report.  In particular, the examiner should review the report of December 2009 VA examination.  All pertinent pathology associated with the Veteran's right thumb should be annotated in the examination report.  The examiner should elicit information as to the frequency, duration, and severity of associated symptomatology.  The examiner should also discuss the extent of any loss of function in daily activities, including work and physical activity.  

The examiner should undertake range-of-motion studies of the Veteran's right thumb and comment on the degree of disability due to functional loss resulting from pain, flare-ups, weakness, fatigability, etc.  All functional losses, especially those associated with flare ups, must be equated to additional loss in range of motion (beyond what is shown clinically).  (This requires some conjecture on the examiner's part, but that is what DeLuca requires.)  

If the examiner determines that he or she cannot provide the requested information without resorting to speculation, the examiner must explain why he or she was unable to do so.  

5.  After undertaking any other development deemed appropriate, re-adjudicate the issues on appeal.  If any benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case (SSOC) and afford them an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


